Title: To George Washington from Anne-César, chevalier de La Luzerne, 14 November 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     
                        Monsieur.
                        A Philadelphie, le 14. 9bre November 1782
                     
                     J’ai reçu la lettre que Votre Excellence m’a fait l’honneur de m’ecrire le 6. de ce mois.  Je Vous supplie de vouloir bien faire continuer le service dont Vous avés chargé M. le Gal Forman et les communications qui se font à notre Escadre par la chaine d’Exprès que Vous avés etablie jusqu’à ce que M. le Mis de Vaudreuil ait fait voile de Boston pour sa destination future.  Je ne puis trop remercier Votre Excellence de l’attention qu’Elle veut, bien donner à ce service important.
                     Suivant quelques raports auxquels j’ajoute peu de foi il y avoit encore 22. Vaisseaux de guerre à Sandyhook le 5. de ce mois et cette flotte n’avoit pas fait voile ainsi qu’on l’avoit précédement rapporté.  J’ai l’honneur d’être avec un respectueux et inviolable attachement, Monsieur, De Votre Excellence Le très humble et très obéissant serviteur,
                     
                        le che. de la luzerne
                     
                  
                  TranslationPhila. 14. Novr 1782
                     I recd your Excellency’s letter of the 6th of this month I beg you will continue the communication which you have established with General Forman untill Mons. de Vaudreuil shall have sailed—I cannot sufficiently thank your Excellency for the attention you have paid to this important service.
                     According to some accounts to which I pay little regard there were yet 22 Vessels of War at sandy Hook the 5th of this month—and that the Fleet which was formerly reported to have sailed had not.I have the honor to be &c.
                     
                        Le Chev. de la Luzerne
                     
                  
               